EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 1/5/20101 Sale $1.2594 8500 1/7/2010 Sale 1.30 2900 1/11/20102 Sale 1.3233 2000 1/12/2010 Sale 1.32 100 1/13/2010 Sale 1.30 1100 1/15/20103 Sale 1.2346 1300 1/19/20104 Sale 1.255 1200 1/21/20105 Sale 1.262 1000 1/25/20106 Sale 1.2429 3600 1/26/2010 Sale 1.22 2389 1/27/20107 Sale 1.2168 2500 1/28/20108 Sale 1.2098 4400 2/1/2010 Sale 1.30 900 2/2/2010 Sale 1.28 1200 2/3/2010 Sale 1.25 5000 2/10/20109 Sale 1.392 9956 2/11/2010 Sale 1.31 15243 2/12/201010 Sale 1.3079 1589 2/16/2010 Sale 1.37 1399 2/17/201011 Sale 1.3622 5427 2/18/201012 Sale 1.3001 17800 2/19/201013 Sale 1.3017 12599 2/22/201014 Sale 1.315 14200 2/23/201015 Sale 1.3702 29882 2/26/201016 Sale 1.3187 21368 3/1/201017 Sale 1.3002 90100 3/2/2010 Sale 1.30 5150 1 This transaction was executed in multiple trades at prices ranging from $1.20 – 1.30. 2 This transaction was executed in multiple trades at prices ranging from $1.31 – 1.33. 3 This transaction was executed in multiple trades at prices ranging from $1.23 – 1.25. 4 This transaction was executed in multiple trades at prices ranging from $1.25 – 1.27. 5 This transaction was executed in multiple trades at prices ranging from $1.25 – 1.29. 6 This transaction was executed in multiple trades at prices ranging from $1.23 – 1.26. 7 This transaction was executed in multiple trades at prices ranging from $1.20 – 1.22. 8 This transaction was executed in multiple trades at prices ranging from $1.20 – 1.22. 9 This transaction was executed in multiple trades at prices ranging from $1.31 – 1.45. 10 This transaction was executed in multiple trades at prices ranging from $1.30 – 1.32. 11 This transaction was executed in multiple trades at prices ranging from $1.35 – 1.40. 12 This transaction was executed in multiple trades at prices ranging from $1.30 – 1.40. 13 This transaction was executed in multiple trades at prices ranging from $1.30 – 1.35. 14 This transaction was executed in multiple trades at prices ranging from $1.30 – 1.35. 15 This transaction was executed in multiple trades at prices ranging from $1.35 – 1.40. 16 This transaction was executed in multiple trades at prices ranging from $1.30 – 1.35. 17 This transaction was executed in multiple trades at prices ranging from $1.30 – 1.33.
